Citation Nr: 1130285	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD) prior to February 4, 2010; and entitlement to a rating in excess of 70 percent for PTSD from February 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Prior to October 23, 2009, the impairment from the Veteran's service-connected psychiatric disability more nearly approximated reduced reliability and productivity than deficiencies in most areas.

2.  From October 23, 2009, the impairment from the Veteran's service-connected psychiatric disability has more nearly approximated deficiencies in most areas than total. 


CONCLUSIONS OF LAW

1.  Prior to October 23, 2009, the criteria for an initial rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From October 23, 2009, the criteria for a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in December 2005 and January 2010.  Although the January 2010 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent treatment records have been obtained and VA has afforded the Veteran appropriate VA examinations.  Further, the Veteran's statements in support of the claim as well as a transcript of a hearing before the undersigned Veterans Law Judge are of record.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

		Background

By a rating decision dated April 2006 the RO granted service connection for PTSD and assigned a rating of 30 percent, effective October 21, 2005.  The Veteran appealed, asserting that his PTSD warranted a higher rating.  By a February 2008 rating decision, the RO granted an increased rating of 50 percent rating for PTSD effective October 21, 2005.  The Veteran chose to continue his appeal.  In May 2011, the RO granted the Veteran a rating of 70 percent for PTSD, effective February 4, 2010.  

The Veteran submitted VA treatment records dated January to November 2005.  A March 2005 record indicated that the Veteran reported having a long term inability to control his temper was easily provoked and had frequent episodes of rage and mood swings.  Sleep was poor with no more than four hours of interrupted sleep a night.  The Veteran had nightmares two to three nights a week, panic attacks, anxiety attacks, lack of motivation to do simple tasks, frequent episodes of crying, recurrent problems with short term memory and decreased attention span.  The Veteran also had some mild hypervigilence, and avoidance.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideation.  Mental status evaluation revealed that the Veteran was appropriately dressed with friendly but guarded behavior.  Speech was lucid and coherent with regular rate and volume.  Affect was sad and mood was congruent.  There were no signs or symptoms of disorganized thinking, and the Veteran was alert and oriented times three.  A diagnosis of chronic, delayed onset PTSD was provided.  

A June 2005 record indicated that the Veteran reported experiencing problems with his employees.  Mental status examination noted that the Veteran was neatly dressed and groomed but was restless.  Speech was logical and coherent, mood was depressed and affect was congruent.  Thoughts were goal directed and judgment and insight were intact.  There was no evidence of paranoia, obsessions, active delusional systems, or hallucinations.  There were no problems with long or short term memory, attention and concentration were adequate, and the Veteran was oriented.  A diagnosis of chronic, delayed onset PTSD.

A September 2005 record indicated that the Veteran's relationship with his children and wife had improved.  Mental status examination revealed a calm, friendly and less guarded Veteran with normal speech, and neutral mood with congruent affect.  Thoughts were goal directed and there was no impairment to judgment and insight.  There was no evidence of paranoia, obsessions, delusions, hallucinations, or suicidal or homicidal ideations.

A November 2005 record indicated positive changes since beginning therapy.  Mental status examination revealed a friendly, and appropriately dressed Veteran with normal speech, and euthymic mood with congruent affect.  Thoughts were goal directed and there was no impairment to judgment and insight.  There was no evidence of paranoia, obsessions, delusions, hallucinations, or suicidal or homicidal ideations.

The Veteran was afforded a VA examination in February 2006.  The Veteran endorsed symptoms of difficulty controlling temper, depression, recurrent and distressing thoughts, self-isolation, anxiety attacks, intrusive thoughts, and restless sleep.  The Veteran denied problems with obsessions, compulsions, panic attacks, or impaired impulse control.  Mental status examination revealed an appropriately attired and neatly groomed Veteran that was alert and well oriented.  There was no evidence of hallucinations, delusions or paranoid ideation.  Speech was normal in rate and tone and thought processes were goal directed.  Memory was intact, as well as judgment and insight.  Mood was neutral with restricted range of affective expression.  A diagnosis of PTSD was provided, with symptoms that had significantly impacted his subjective well-being, familial relationships, and occupational performance.  The examiner assigned a Global Assessment of Functioning (GAF) score of 58.

A March 2006 VA treatment record indicated that the Veteran had reduced ability to control his anger and degree of irritability.  Additionally since losing his adult male friends recently, the Veteran felt more isolated.  Mental status examination noted an appropriately groomed, calm, friendly, and oriented Veteran with normal speech, and neutral mood with mildly constricted affect.  Thoughts were goal directed, judgment and insight were intact, and memory, attention, and concentration were adequate.  

A May 2006 statement from a colleague of the Veteran indicated that the Veteran had a difficult time at his current job due to a high stress level, particularly with regard to deadlines and new requirements.  The Veteran's colleague also stated that the Veteran was very short-tempered, had trouble remembering to do certain tasks or meet certain deadlines, and many days had panic attacks or seemed distracted.  

A July 2006 statement from the Veteran's wife indicated that the Veteran had a short temper and was easily agitated, had great anxiety, did not sleep well, and had nightmares.  The Veteran's wife further stated that lately the Veteran had not been on top of things like he used to be, forgetting where put things, forgetting to pay bills and not following through on projects.  Finally, she stated that he no longer had hobbies, and that his symptoms seemed to be getting progressively worse.

A January 2007 VA treatment record noted complaints of significant inability to focus at his job, paying attention while driving, such as running red lights over the last few months.  The Veteran also reported sleep problems, increased irritability, and decreased attention span.  The Veteran complained of being obsessed with not being able to remember things he had to do and felt overwhelmed with simple decision-making.  

Records dated September 2007 to October 2008 reflected treatment for PTSD symptoms including depression, self-isolation, re-experiencing flashbacks, avoidance, hyperarousal, and insomnia.  There was no evidence of anxiety, panic attacks, hallucinations, delusions, or mania.  Mental status examinations showed that the Veteran was cooperative, neat, and clean with good eye contact.  Speech was fluent, thoughts were coherent, and insight and judgment were good to fair.  Mood was depressed or irritable and affect was congruent.  Diagnoses of PTSD and major depressive disorder were provided and GAF scores of 42 to55 were assigned.

Records dated February and October 2009 noted complaints of high anxiety and feeling overwhelmed with his job.  The Veteran reported in October 2009 that he missed many deadlines at his job as well as reported outbursts both at home and at work.  Mental status examination revealed that the Veteran was well groomed and speech was within the normal limits.  Mood was anxious and irritable and affect was congruent.  Thoughts were logical and goal directed and insight and judgment were good.  There was no evidence of suicidal or homicidal ideation.  GAF scores of 55 to 57 were assigned.

An October 2009 letter from the Veteran's employer indicated that during the past year, the employer noticed a regression in the Veteran's ability to function in his current position as director due to symptoms of depression, being withdrawn, and having difficulty in communicating with others.  The Veteran was no longer able to cope with the stress of his job, no longer interacted well with employees or clients, and had an increase in deficiencies in his job performance, particularly being confused and disorganized.  The Veteran also had "nervous attacks" and missed deadlines, and had his secretary handling the majority of the Veteran's responsibilities at work.  

An October 2009 letter from his wife indicated that it was difficult to motivate the Veteran to just get up and get going on a daily basis.  Certain days, the Veteran had exaggerated states of anxiety, and just getting through the day caused anxiety and excessive worry.  The Veteran continued to have nightmares, was restless, and had trouble concentrating and staying on track.  His secretary handled his work schedule to minimize outbursts and his wife stated that she handled the bill payments because the Veteran did not remember to send them.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2009.  During his hearing, he testified that his PTSD had worsened, which resulted in increased dosages of his medications to control his symptoms.  The Veteran stated that his PTSD significantly affected his occupational performance, particularly that he was easily angered by other's problems and that his co-worker had to handle things for him.  The Veteran also testified that he did not interact social with others, especially since his best friends died.  He reported panic attacks on a daily basis, problems communicating with others, random thoughts, trouble focusing, difficulty remembering things that were part of an ordinary routine, becoming increasingly disorganized, leaving projects unfinished, and impulsive overspending.  The Veteran also stated that he thought of Vietnam every day from the time he woke up until he went to bed.  

The Veteran was afforded a VA examination in February 2010.  The examiner stated that review of the Veteran's treatment notes indicated the Veteran's medication had been changed or steadily increased over the past four years due to continued or worsening symptoms.  At the time of the examination, the Veteran endorsed symptoms of depression, thinking about sad events or losses, avoidance of large family gatherings and public places, anxiety, isolation, recurrent and intrusive thoughts, avoidance, increased arousal, lack of socialization, panic attacks, and impulsive overspending.  The Veteran also reported sleep difficulties, including the fear of having nightmares.  

Psychiatric examination showed that the Veteran was appropriately dressed, tense, and cooperative.  Mood was anxious and dysphoric and affect was constricted.  Speech and thought processes were unremarkable.  There was some evidence of suicidal ideation.  The Veteran was oriented, and understood the outcome of his behavior as well as understood that he had a problem.  Impulse control was fair and there was no evidence of episodes of violence.  The examiner noted that the Veteran could not state focused on anything, and became distracted by his own thoughts to the point where he couldn't remember what people had just said.  There was no evidence of delusions, hallucinations, or inappropriate behavior.  The examiner noted that the Veteran will forget to run errands if he has multiple ones to run, and his wife reported having to remind the Veteran to shave or shower.  He also reported missing the turnoff to his house in his neighborhood because his mind is elsewhere.  The examiner stated that the Veteran's recent and immediate memory was mildly impaired, particularly that the Veteran forgot conversations, deadlines, and day to day things, even if he writes things down on multiple calendars.  The examiner also noted that the Veteran had difficulties with employment, including working less than his official full-time schedule due to irritability, panic attacks, and anxiety.  He also had problems dealing with money, forgetting deadlines, interacting with co-workers, and lack of concentration.  A diagnosis of chronic PTSD was provided and a GAF score of 45 was assigned.

June 2010 letters from fellow Veterans indicated that the Veteran's condition was deteriorating, particularly at work due to increased stress in his job.  The fellow Veteran also noted that the Veteran had symptoms including confusion, frustration, lack of patience, and anxiety.

Analysis

The evidence shows that the Veteran's social and occupational impairment from his service-connected psychiatric disability increased in severity during the pendency of the claim.  The originating agency has assigned the increased rating from February 4, 2010, on the basis of a VA examination performed on that date.  However, based on the letters from the Veteran's wife and employer, the Board has determined that the evidence shows that the increase in disability warranting a higher rating occurred on October 23, 2009.  In fact, the Board has determined that as of that date, the impairment from the Veteran's psychiatric disability has most nearly approximated the deficiencies in most areas required for a 70 percent rating and that the impairment from the disability prior to that date most nearly approximated the reduced reliability and productivity required for a 50 percent rating.

With respect to the period prior to October 23, 2009, the evidence shows that the Veteran's PTSD was characterized primarily by irritability, inability to control his anger, poor sleep with nightmares, problems with short term memory, problems working with his co-workers, self-isolation, intrusive thoughts, anxiety, difficulty at work due to a high level of stress, and being forgetful including forgetting to pay bills or missing deadlines.  A January 2007 VA treatment record noted that the Veteran felt overwhelmed with simple decision-making.   

Repeated examinations revealed no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance or hygiene.  

Overall, prior to October 23, 2009, the Veteran's speech was clear and coherent, and thought processes and content were normal.  Judgment and insight were intact.  There was no evidence of inappropriate or obsessive/ritualistic behavior, hallucinations, or delusions.  Examinations showed the Veteran to be oriented to time and place, and neatly groomed.  The February 2006 VA examiner noted that the Veteran's memory was intact; but that the Veteran's PTSD symptoms had significantly impacted his subjective well-being, familial relationships, and occupational performance.  The Veteran reported being irritable and having an inability to control his temper, but there was no evidence of unprovoked irritability with periods of violence.
  
Regarding the period from October 23, 2009, the Veteran's wife has reported a significant change in the Veteran's behavior, to include difficulty motivating the Veteran to get out of bed on a daily basis, exaggerated states of anxiety, trouble concentrating, and inability to remember to pay bills.  The Veteran's employer similarly reported a regression in the Veteran's ability to function at work as he was no longer able to cope with the stress of his job, interact with employees or clients, and was confused and disorganized.  Additionally, at his October 2009 hearing, the Veteran testified that his symptoms had worsened and medications had been increased to attempt to control the symptoms.  Further, the Veteran reported daily panic attacks, trouble focusing, difficulty remembering to perform daily routine activities, impulsive overspending, and being increasingly disorganized.  The medical evidence of record shows that the Veteran's PTSD was characterized primarily by intrusive thoughts on a daily basis, recurrent nightmares, sleep difficulties, high levels of anxiety, depression, avoidance of large gatherings and public places, increased arousal, lack of socialization, and panic attacks.  The February 2010 VA examiner noted that the Veteran's wife reported having to remind the Veteran to shave or shower.  The examiner also found that the Veteran's recent and immediate memory were mildly impaired particularly because the Veteran forgot conversations, deadlines, and day to day things despite writing things down on multiple calendars.  

Repeated examinations revealed no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

GAF scores were assigned in July 2004 (55), August 2004 (40), March 2006 (65), April 2006 (53), July 2006 (45), and March 2009 (51).  However, GAF scores alone do not provide a basis for the assignment of a higher disability rating for PTSD.  According to the Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illnesses.  The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

For the most part, the GAF scores assigned in this case are consistent with the Board's determinations.  To the extent that they are not, the Board has found the specific findings and history noted in the reports to be more persuasive than the GAF scores.  During the period prior to October 23, 2009, almost all of the symptoms associated with the Veteran's psychiatric disability are contemplated by the criteria for a rating of 50 percent.  For the period beginning October 23, 2009, none of the symptoms associated with a 100 percent rating has been demonstrated.  

Throughout the period of this claim, the Veteran has maintained some social interactions, particularly with his wife and children.  Moreover, while the Board notes that the Veteran's occupational performance progressively deteriorated, the Veteran continued to maintain his employment throughout the appeal period.  During the period prior to October 23, 2009, while the Veteran stated he did not have close friends as his close friends had all recently passed away.  Additionally, the February 2006 VA examiner stated that the Veteran's subjective PTSD symptoms had affected his familial relationships, and occupational performance.  After October 23, 2009, the impairment of the Veteran's service-connected PTSD most nearly approximated deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to symptoms, without total social and occupational impairment.  The criteria for a rating in excess of 70 percent for PTSD have not been met from October 23, 2009. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran's PTSD is shown to be a significant impairment in his work performance, as reflected in the high rating, but he is not shown to be unemployed.  The Board accordingly finds that the issue of entitlement to a TDIU is not raised by the claim on appeal.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD prior to October 23, 2009.  However, a rating of 70 percent but no more is warranted for PTSD from October 23, 2009.  In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, prior to October 23, 2009, is denied.  

The Board having determined that the Veteran's psychiatric disability warrants a 70 percent rating, but not higher, from October 23, 2009, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


